DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 9/7/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Claims 1, 8, and 15 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2016/0371014) and Bekooij (US 2009/0216983).
With respect to claim 1, Roberts teaches of an apparatus comprising: a first queue for storing a plurality of memory requests (fig. 2, item 208-214; paragraph 14, 32, 38; memory bank command queue); and
circuitry configured to: mark a first memory request in the first queue that is identified as a long-latency request (fig, 2; paragraph 14, 32, 38; where the latency predictor determines the predicted latency for a command and provides an ordering of the command in the memory bank command queue based on the predicted latency.  Where the command is a higher latency than other commands);
mark a second memory request in the first queue that is not identified as a long-latency request (fig, 2; paragraph 14, 32, 38; where the latency predictor determines the predicted latency for a command and provides an ordering of the command in the memory bank command queue based on the predicted latency.  Where the command is not a higher latency than other commands); and
schedule the first and second memory requests in the first queue (fig, 2; paragraph 14, 32, 38; where the commands are ordered and stored in the queue).	
	Roberts fails to explicitly teach of (1) wherein marking the first memory request comprises storing a first indication in an instruction tag of the first memory request and (2) wherein marking the second memory request comprises storing a second indication different from the first indication in an instruction tag of the second memory request.
However Bekooij teaches of wherein marking the first memory request comprises storing a first indication in an instruction tag of the first memory request and wherein marking the second memory request comprises storing a second indication different from the first indication in an instruction tag of the second memory request (paragraph 24-25; where the instruction contains an indicator in the form of an opcode or an operand that identifies the instruction as a short latency instruction or as a long latency instruction.  As the opcodes or operands indicate instruction falls into one or two categories, it is clear to one of ordinary skill in the art that the opcode or operand indicating a short latency and the opcode or operand indicating a long latency are different).
Roberts and Bekooij are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts and Bekooij before the time of the effective filing of the claimed invention to incorporate the instructions including the opcode/operand of Bekooij indicating the short/long latency of the instruction in Roberts.  Their motivation would have been to more efficiently process the instructions (Bekooij, paragraph 6-7).
With respect to claim 8, the combination of Roberts and Bekooij teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 15, the combination of Roberts and Bekooij teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Roberts also teaches of a computing system comprising: a processor core configured to generate memory requests; a controller configured to perform the operations in claim 1 (fig. 1-2; paragraph 20, 22, 27-28; where the CPU includes multiple cores and the memory controller performs the command ordering).
With respect to claims 2, 9, and 16, Roberts teaches of wherein the circuitry is further configured to mark, for issue, the first memory request prior to marking for issue memory requests in the first queue that are not identified as long-latency requests (paragraph 14, 38; where the higher latency command is ordered before the lower latency commands, therefore when they are issued in order, it is issued before the lower latency commands are issued as they have been issued in this order, it suggests to one of ordinary skill in the art that they have been marked for issue in the same manner just before issuing).
Claims 3, 10, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Bekooij, and Bhartia et al. (US 2018/0357065).
With respect to claims 3, 10, and 17, Roberts teaches of wherein the circuitry is further configured to identify a given memory request as a long-latency request, based on the type of request (paragraph 13, 31-32; where the predicted latency is based on the type of memory command).
The combination of Roberts and Bekooij fails to explicitly teach of wherein the circuitry is further configured to identify a given memory request as a long-latency request, responsive to a determination that execution of the given memory request results in a page table walk.
However, Bhartia teaches of wherein the circuitry is further configured to identify a given memory request as a long-latency request, responsive to a determination that execution of the given memory request results in a page table walk (paragraph 3; where a request that requires main memory access and a page table walk is a high latency operation).
Roberts, Bekooij, and Bhartia are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts, Bekooij, and Bhartia before the time of the effective filing of the claimed invention to incorporate the instructions that require page table walks as high latency in the combination of Roberts and Bekooij as taught in Bhartia.  Their motivation would have been to more efficiently access the memory.
Claims 4, 11, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Bekooij, and Kudva et al. (US 2008/0263325).
With respect to claims 4, 11, and 18, Roberts teaches of wherein the circuitry is further configured to identify a given memory request as a long-latency request, based on the type of request (paragraph 13, 31-32; where the predicted latency is based on the type of memory command).
The combination of Roberts and Bekooij fails to explicitly teach of wherein the circuitry is further configured to identify a given memory request as a long-latency request, responsive to a determination the given memory request is one of a first N memory requests of an alternate path of instructions fetched from an instruction cache into a processor pipeline after a mispredicted branch operation is detected and resolved, wherein N is a non-zero, positive integer.
However, Kudva teaches of wherein the circuitry is further configured to identify a given memory request as a long-latency request, responsive to a determination the given memory request is one of a first N memory requests of an alternate path of instructions fetched from an instruction cache into a processor pipeline after a mispredicted branch operation is detected and resolved, wherein N is a non-zero, positive integer (fig. 3; paragraph 56-59; where in response to a misprediction of a thread and its flush, that thread’s subsequent instructions have a raised priority).
	Roberts, Bekooij, and Kudva are analogous art because they are from the same field of endeavor, as they involve memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts, Bekooij, and Kudva before the time of the effective filing of the claimed invention to incorporate the giving a higher priority to instructions following a misprediction operation in the combination of Roberts and Bekooij as taught in Kudva.  Their motivation would have been to reduce the delay caused by the misprediction and more efficiently access the memory.
Claims 5-7, 12-14, and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Bekooij, and Gruber et al. (US 2014/0176586).
With respect to claims 5, 12, and 19, the combination of  Roberts and Bekooij fails to explicitly teach of wherein: the apparatus further comprises a second queue configured to store read responses; and the circuitry is further configured to identify one or more read responses as long-latency responses based on a detection that the one or more read responses correspond to long- latency requests.
	However, Gruber teaches of wherein: the apparatus further comprises a second queue configured to store read responses (fig. 2, item 36; paragraph 115; where the read engine places source data received in response to the read requests into buffer 36).
The combination of Roberts, Bekooij, and Gruber teaches of the circuitry is further configured to identify one or more read responses as long-latency responses based on a detection that the one or more read responses correspond to long- latency requests (Roberts, fig, 2; paragraph 14, 32, 38; Gruber, paragraph 115; in the combination the ordering of commands in the host command queues of Roberts applied to the read responses in the buffer of Gruber.  As the read responses are part of the issued read commands they would retain the same priorities from the characteristics of the commands when they were issued).
	Roberts, Bekooij, and Gruber are analogous art because they are from the same field of endeavor, as they involve memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Roberts, Bekooij, and Gruber before the time of the effective filing of the claimed invention to incorporate the read response buffer of Gruber into the host command queue of the combination of Roberts and Bekooij.  Their motivation would have been to more efficiently return data in response to the read operations.
With respect to claims 6, 13, and 20, the combination of Roberts, Bekooij, and Gruber teaches of wherein the circuitry is further configured to service one or more read requests with one or more read responses identified as long- latency responses before servicing any read requests with read responses not identified as long-latency read responses (Roberts, fig, 2; paragraph 14, 32, 38; Gruber, paragraph 115; in the combination the ordering of commands in the host command queues of Roberts applied to the read responses in the buffer of Gruber.  As the read responses are part of the issued read commands they would retain the same priorities from the characteristics of the commands when they were issued.  Thus when the read data is consumed, it is consumed with the priority/order the commands were issued in).
The reasoning for obviousness is the same as indicated with respect to claims 5, 12, and 19.
With respect to claims 7 and 14, the combination of Roberts, Bekooij, and Gruber teaches of wherein the circuitry is further configured to mark, for issue, one or more long-latency read responses before marking, for issue, any read responses not identified as long-latency read responses (Roberts, fig, 2; paragraph 14, 32, 38; Gruber, paragraph 115; in the combination the ordering of commands in the host command queues of Roberts applied to the read responses in the buffer of Gruber.  As the read responses are part of the issued read commands they would retain the same priorities from the characteristics of the commands when they were issued.  Thus, when the read data is consumed, it is consumed with the priority/order the commands were issued in).
The reasoning for obviousness is the same as indicated with respect to claims 5, 12, and 19.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 2, 9, and 16 that Roberts doesn’t disclose “wherein the circuitry is further configured to mark, for issue, the first memory request prior to marking for issue memory requests in the first queue that are not identified as long-latency requests,” because Roberts discloses two queues and the commands with predicted latencies greater than the latency threshold may be placed into the defer queue.  The examiner disagrees.
While Roberts does disclose a defer queue in figure 2 and paragraph 64.  Roberts also states in paragraph 64, “if the latency threshold is exceeded…the memory command may be placed into a defer queue.”  This clearly indicates to one of ordinary skill in the art the possibility that the memory command is placed into a defer queue.  One of ordinary skill in the art would also readily acknowledge that by using the term “may” it also suggests that the memory command is not placed into the defer queue as “may” only indicates that it is a possible action and not a definitive action.  
Furthermore, as indicated above in the rejection of claims 1-2, it is the memory bank command queue, items 208, 210, 212, and 214, that read on the claimed first queue.  As in the memory bank command queue the command scheduler orders the higher-latency memory commands (claimed long latency requests such as the first memory request) ahead of lower latency memory commands (claimed not identified as long latency requests), see paragraph 38, such that the higher latency commands are issued before the lower latency commands.  Thus Roberts reads on the limitations at issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mirza et al. (US 2020/0159581) discloses identify the latency of the requests and sorting them as high and low latency requests.
Liland (US 2019/0079775) discloses using range of instruction identifiers to identify low-latency instructions and another range of instruction identifiers to identify high-latency instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138